In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Lengyel, J.), dated February 19, 1985, which, after a nonjury trial on the issue of liability only, granted the State’s motion to dismiss the claim.
Judgment affirmed, with costs.
We have reviewed the record and find that there is no basis to overturn the court’s determination that the State was not at fault (see, Padula v State of New York, 48 NY2d 366, 371; Wingerter v State of New York, 79 AD2d 817, affd 58 NY2d 848). Lazer, J. P., Brown, Rubin and Eiber, JJ., concur.